Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		DETAILED ACTION
1.	The amendment filed 6/9/2022 has been entered.	
2.  	Claims 1-3 and 6-23 are pending.
3.	Applicant’s election without traverse of species SEQ ID NO: 1, in the reply filed on 6/9/2022 is acknowledged.
	In lieu of applicants election, the office is rejoining SEQ ID NO:’s 4 and 5, i.e. protein and promoter, respectively.  
The requirement is deemed proper and is therefore made FINAL.	
Claim 7 is withdrawn from consideration for being drawn to a nonelected invention.
4.	Claims 1-3, 6 and 8-23, including SEQ ID NO:’s 1, 4 and 5 are examined in the present office action.
Priority
5.	This application is a CON of 15/031.019 filed  04/21/2016, now PAT 10633672. 
15/031019 is a 371 of PCT/US2014/061630 filed 10/21/2014. 
PCT/US 2014/061630 has PRO 62/059,842 filed 10/03/2014. 
PCT/US 2014/061630 has PRO 61/893741 filed 10/21/2013 1
Sequence Listing 
6. 	SEQ ID NO:1,  1968 base pairs, (UTR, Claim 3), 
SEQ ID NO:3,  6210 base pairs, (gene construct, Claim 7),
SEQ ID NO:4,  545 amino acids, (polypeptide, Claim 1 and 23), and 
SEQ ID NO:5,  2074 base pairs, (promoter, Claim 6).  This 
Claim Summary
7.	The claims are drawn to a method of propagating one or more gametophytic or sporophytic cells in an ovule of a plant in the absence of egg cell fertilization comprising transforming a plant with an blue gene construct comprising a nucleic acid encoding a polypeptide having at least 75% sequence identity to the polypeptide of SEQ ID NO: 4, wherein the nucleic acid is operably linked to a promoter; and growing and selecting a progeny plant wherein the progeny plant contains one or more sets of chromosomes from the transformed plant, wherein propagation of the plant occurs with the absence of egg cell fertilization; or wherein the blue gene construct further comprises one or more untranslated regions (UTR), or wherein the blue gene construct further comprises one or more UTR having at least 70% sequence identity to SEQ ID NO: 1 or a fully complementary strand thereof, or wherein the promoter comprises a nucleotide having at least 70% sequence identity to SEQ ID NO: 5 or a fully complementary strand thereof, a plant or plant part produced by said method; or a method of producing a plant capable of being produced in the absence of egg cell fertilization comprising transforming a plant with an blue gene construct encoding a polypeptide having at least 75% sequence identity to the polypeptide of SEQ ID NO: 4 thereby producing a plant capable of being reproduced in the absence of egg cell fertilization.  
Claim Objection
8.	Claim 1 is objected to for reciting “nucleic acid encoding a polypeptide” instead of 8.
--nucleic acid sequence encoding a polypeptide--.  A “nucleic acid” comprises a single nucleotide which does not encode a polypeptide.  All subsequent recitations of “nucleic acid” in which the recitation --sequence-- is omitted, is also objected to.
	Claim 3, line 2 is objected to for reciting “has” instead of --having--.
	Claim 6 is objected to for reciting “comprises a nucleotide having” instead of 
--comprising a nucleotide sequence having--.  A “nucleotide” comprises a single nucleotide which does not comprise promoter activity.
Claim 23 is objected to for omitting the recitation --to-- before the recitation “the polypeptide of SEQ ID NO: 4”, to be grammatically correct.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-3, 6 and 8-23 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to a natural phenomenon.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to a method of propagating one or more gametophytic or sporophytic cells in an ovule of a plant in the absence of egg cell fertilization comprising transforming a plant with an blue gene construct comprising a nucleic acid encoding a polypeptide having at least 75% sequence identity to the polypeptide of SEQ ID NO: 4, wherein the nucleic acid is operably linked to a promoter; and growing and selecting a progeny plant wherein the progeny plant contains one or more sets of chromosomes from the transformed plant, wherein propagation of the plant occurs with the absence of egg cell fertilization; or wherein the blue gene construct further comprises one or more untranslated regions (UTR), or wherein the blue gene construct further comprises one or more UTR having at least 70% sequence identity to SEQ ID NO: 1 or a fully complementary strand thereof, or wherein the promoter comprises a nucleotide having at least 70% sequence identity to SEQ ID NO: 5 or a fully complementary strand thereof, a plant or plant part produced by said method; or a method of producing a plant capable of being produced in the absence of egg cell fertilization comprising transforming a plant with an blue gene construct encoding a polypeptide having at least 75% sequence identity to the polypeptide of SEQ ID NO: 4 thereby producing a plant capable of being reproduced in the absence of egg cell fertilization.  
Applicants state on page 10, paragraph [0047]:
“as used herein, a “construct” or “gene construct” can refer to a polynucleotide which codes for the particular gene of the gene construct.  Such polynucleotides can be operably linked to one or more untranslated regions (UTRs), and/or one or more transcriptional initiation regulatory sequence/promoter regulatory region which is capable of directing the transcription of the polynucleotide in the intended host cell, such as tissues of a transformed plant, thereby regulating expression of a given gene.”.


Applicants state on page 11, paragraph [0050]:
“as used herein, the terms “transform”, “transformed”, and “transforming” can refer to the introduction of a foreign gene into a plant.  Numerous methods for introducing foreign genes into plants are known and can be used to insert a nucleic acid sequences into a plant host, including biological and physical plant transformation protocols.”.


Applicants further state in paragraph [0051] bridging pages 11 and 12:
 “once a single transformed plant has been obtained, e.g., a plant transformed with a desired gene, conventional plant breeding methods can be used to transfer the structural gene and associated regulatory sequences via crossing and backcrossing.  In general, such plant breeding techniques are used to transfer desired gene into a specific plant, e.g., a crop plant or another type of plant used for commercial purposes.  Accordingly, the methods of the claimed invention can be used in, for example, plant breeding, plant improvement, propagation of unstable and/or recessive genotypes, seed production, and trait propagation, as well as other purposes involving the reproduction of plants.”.

The office defines the recitation “can” as “used to indicate possibility” or “be made possible or probable by circumstances to” (2018, Merriam-Webster online dictionary,  www.merriam-webster.com/dictionary/can).
Given applicants’ definition of the terms “gene construct can” and “transforming can” as reproduced above, given applicants’ subsequent use of a transformed plant for breeding and given the definition of “can” as recited above, the office interprets the claims as a method of achieving propagation from one or more gametophytic or sporophytic cells comprising crossing a flowering plant with an ASGR-BBML gene construct, wherein the construct comprises the endogenous gene which includes the promoter, coding region and 3’ UTR.
Therefore, applicants’ method is interpreted as a process that occurs naturally in a plant.  The claims do not indicate that the “hand of man” was involved in the invention.
Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):	

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use choose 8 the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-3, 6 and 8-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims have been summarized above.  In particular, the following elements are addressed:
	1)	an (any) blue gene construct comprising a (any) nucleic acid encoding a (any) polypeptide having at least 75% sequence identity to the polypeptide of SEQ ID NO: 4, wherein the nucleic acid is operably	linked to a (any) promoter.
	2)	or wherein the blue gene construct further comprises one or more untranslated regions (UTR), or wherein the blue gene construct further comprises one or more UTR having at least 70% sequence identity to SEQ ID NO: 1.
	3)  	or wherein the promoter comprises a (any) nucleotide having at least 70% sequence identity to SEQ ID NO: 5.
	4)	transforming a plant with an (any) blue gene construct encoding a (any) polypeptide having at least 75% sequence identity to the polypeptide of SEQ ID NO: 4.  
	The disclosure of sequences has been summarized above.
The Applicants do not identify essential regions of the polypeptide of SEQ ID NO: 4, the UTR of SEQ ID NO: 1, any UTR, any promoter or any promoter having 70% identity to SEQ ID NO: 5. In addition, applicants do not disclose essential regions of any of the before mentioned sequences that are operable in applicants’ invention.  
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of polynucleotide sequences encoding SEQ ID NO: 4, or UTR polynucleotide sequences, or promoter sequences operable in applicants’ invention.  Applicants only describe a single ASGR-BBML cDNA sequence of SEQ ID NO: 4, the UTR sequence of SEQ ID NO: 1 and the promoter sequence of SEQ ID NO: 5.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for the promoter, UTR or ASGR-BBML protein, it remains unclear what features identify said promoter, UTR or ASGR-BBML protein.  Both the prior art and the specification fail to disclose a correlation between the structure of the claimed sequences and the recited function. Since the genus of promoter, UTR or ASGR-BBML proteins has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Enablement
11.	Claims 1-3, 6 and 8-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands a stop listening factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims have been summarized above.
The disclosure of sequences has been summarized above.  Applicants disclose a full-length ASGR-BBML cDNA from Pennisetum squamulatum was identified (page 34, paragraph [0097]).  Applicants disclose expression of the ASGR-BBML cDNA using the 35S promoter caused pleiotropic effects such as the formation of ectopic shoots, projections with trichomes and incomplete flowers.  The overexpression phenotype for ASGR-BBML is more readily interpreted when overexpression is under the control of an inducible promoter.  Transformation of sexual tetraploid pearl millet with the genomic copy of the ASGR-BBML gene construct including a promoter and a 3’ UTR was found to induce the formation of embryos in meiotically derived embryo sacs in the absence of corresponding endosperm fertilization (page 34, paragraph [0098]).
Applicants claimed invention is not commensurate in scope with the teachings in the specification.  Applicants have not disclosed transforming a plant with any polynucleotide encoding any polypeptide exhibiting 75% sequence identity with the polypeptide of SEQ ID NO:4: 4 that achieves propagation from one or more gametophytic or sporophytic cells in an ovule of a flowering plant in the absence of egg cell fertilization.  Applicants own disclosure admits that the ASGR-BBML phenotype is more readily interpreted when overexpression is under the control of an inducible promoter, which is not recited in the claims.  The office contends applicants have not explicitly disclosed a construct which includes a specific promoter sequence, encoding sequence and nucleic acid sequence encoding a specific UTR that is operable in the claimed method and plants.
The state-of-the-art is such that one of skill in the art cannot predict which nucleic sequences encoding a polypeptide exhibiting 75% identity to SEQ ID NO: 4 will encode a protein with the same activity as the polypeptide of SEQ ID NO: 4.  The prediction of protein structure from sequence data and, in turn, utilizing predicted structural determinations to ascertain functional aspects of the protein, is extremely complex, and the positions within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of maintaining function are limited (Bowie et al, 1990, “Deciphering the Message in Protein Sequences: Tolerance to Amino Acid Substitutions”.  Science 247:1306-1310, see especially page 1306).  Proteins may be sensitive to alterations in even a single amino acid in a sequence.  For example, the replacement of a glycine residue located within the START domain of either the PHABULOSA or PHAVOLUTA protein receptor with either an alanine or aspartic acid residue, alters the sterol/lipid binding domain (McConnell et al, 2001, “Role of PHABULSA and  PHAVOUTA In Determining Radial Patterning in Shoots”. Nature 411 (6838):709-713, see especially page 710, left column, 2nd paragraph).
Applicants have not provided examples or guidance for selecting a sequence out of the multitude of sequences that are encompassed by Applicants’ broad claim language, that gives the expected results when transformed into a plant.  Transforming plants with heterologous genes that are involved in plant development produce unpredictable results.  Kano-Murakami et al (1993, “A Rice Homeotic Genes, OSH1, Causes Unusual Phenotypes in Transgenic Tobacco”.   FEBS 334:365-368) teach introducing the Oryza sativa homeobox 1 (OSH1) gene into tobacco.  Given the lack of explicit definition for ASGR-BBML, UTR and explicit promoter, the office contends the teachings of Kano-Murakami et al are relevant to applicants’ broad claim language.    Kano-Murakami et al teach transgenic tobacco plants comprising the OSH1 gene display a “range of phenotypes” which include propagation from one or more gametophytic or sporophytic cells in an ovule in the absence of egg cell fertilization (page 365, right column, 1st paragraph).
Applicants have not disclosed how one makes or isolates any of the sequences that are encompassed by Applicants’ broad claims.  Applicants have not taught which regions of the respective polynucleotides can be used to amplify any of said polynucleotides or which regions can be used as a probe to isolate any of said polynucleotide sequences.  Therefore, the instant specification fails to provide guidance for which amino acids of the protein encoded by SEQ ID NO:4 can be altered, the type of alteration, and which amino acids must not be changed, to maintain activity of the encoded protein.  The same is true for the polynucleotide sequence of the UTR and promoter.  Applicants do not disclose regions of the sequences that can be used as a probe or primer for identifying and isolating sequences that are encompassed by the claims.  The specification also fails to provide guidance for which amino acids/nucleotides can be deleted and which regions of the protein/UTR/promoter can tolerate insertions and still produce a functional protein/UTR/promoter.
Applicants’ claims recite a gene construct capable of encoding a polypeptide, but Applicants do not indicate that the gene construct comprises an operably linked promoter to a encoding nucleic acid sequence.  Transforming plants with a nucleic acid that is just a coding region of a protein, will not produce the desired phenotype, because the nucleic acid will not be expressed in the desired cell, tissue, or organ at the correct developmental time.  Expression of the nucleic acid will depend where in the genome the nucleic acid is integrated.  To be expressed correctly, the nucleic acid must integrate in frame, and within a region that is within close proximity to a promoter, a promoter whose spatial and temporal expression matches Applicants’ needs.  Applicants have not disclosed how to transform a plant so that the encoding nucleic acid sequence integrates at the correct location within the genome, and therefore applicants’ gene construct requires a promoter to be operably linked to the encoding nucleic acid sequence.
In the absence of guidance, undue trial and error experimentation would be required for one of ordinary skill in the art to screen through the multitude of non-exemplified sequences, either by using non-disclosed fragments of any sequence exhibiting 75% identity to SEQ ID NO: 4, SEQ ID NO: 1, and SEQ ID NO: 5 as probes or by designing primers to undisclosed regions of a polypeptide exhibiting 75% identity to SEQ ID NO: 4, SEQ ID NO: 1 and SEQ ID NO: 5 and isolating or amplifying fragments, subcloning the fragments, producing expression vectors and transforming plants therewith, wherein the transforming step comprises a molecular genetic approach, in order to identify those, if any, that when over-expressed allow for the propagation of the plant from one or more gametophytic or sporophytic cells in an ovule of a flowering plant in the absence of egg cell fertilization.  
Therefore, given the breadth of the claims; the lack of guidance and examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled. 
Remarks
12.	Claims 1-3, 6 and 8-23 are deemed free of the prior art, given the failure of the prior art to teach or suggest applicants’ method of propagating a plant in the absence of egg cell fertilization comprising one or more gametophytic or sporophytic cells in an ovule of a plant in the absence of egg cell fertilization comprising transforming a plant with an blue gene construct comprising a nucleic acid encoding a polypeptide/UTR/promoter having at least 75% sequence identity to the polypeptide of SEQ ID NO: 4, SEQ ID NO: 1 or SEQ ID NO: 5, respectively, wherein the nucleic acid is operably linked to a promoter; and growing and selecting a progeny plant wherein the progeny plant is produced in the absence of egg cell fertilization.
 	The closest prior art Kamm et al (August, 2005, WO 2005/075655 A2) disclose a method similar to applicants’.  The prior art does not teach or suggest the same method using sequences exhibiting 75% sequence identity to applicants polypeptide of SEQ ID NO: 4, UTR of SEQ ID NO: 1 and promoter of SEQ ID NO: 5.

13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
1/STUART F BAUM/              Primary Examiner, Art Unit 1663